          Case 1:18-cr-00305-JDB Document 1 Filed 10/11/18 Page 1 of 2



                           UNITED STATES DISTRICT COURT
                           FOR THE DISTRICT OF COLUMBIA

                                   Holding a Criminal Term

                            Grand Jury Sworn in on May 3, 2018

UNITED STATES OF AMERICA                    :       CRIMINAL NO.
                                            :
              v.                            :       GRAND JURY ORIGINAL
                                            :
MAURICE MENEIFIELD,                         :       VIOLATIONS:
                                            :       18 U.S.C. § 922(g)(9)
                      Defendant.            :       (Unlawful Possession of a Firearm and
                                            :       Ammunition by a Person Convicted of
                                            :       Domestic Assault)
                                            :
                                            :       FORFEITURE: 18 U.S.C. § 924(d),
                                            :       21 U.S.C. § 853(p) and 28 U.S.C. § 2461(c)

                                      INDICTMENT

       The Grand Jury charges that:

                                        COUNT ONE

       On or about September 11, 2018, within the District of Columbia MAURICE

MENEIFIELD, having been convicted of domestic assault, in Superior Court for the District of

Columbia, Criminal Case Nos. 2015-DVM-1504 and 2018-DVM-00070, did unlawfully and

knowingly receive and possess a firearm, that is, a Ruger P345 .45 caliber semi-automatic pistol,

and did unlawfully and knowingly receive and possess ammunition, that is, .45 caliber

ammunition, which had been possessed, shipped and transported in and affecting interstate and

foreign commerce.

       (Unlawful Possession of a Firearm and Ammunition by a Person Convicted of
       Domestic Assault, in violation of Title 18, United States Code, Section 922(g)(9))
             Case 1:18-cr-00305-JDB Document 1 Filed 10/11/18 Page 2 of 2



                                 FORFEITURE ALLEGATION

       1.       Upon conviction in either offenses alleged in Counts One and/or Two of this

Indictment, the defendant shall forfeit to the United States, pursuant to Title 18, United States

Code, Section 924(d) and Title 28, United States Code, Section 2461(c), any firearms and

ammunition involved in or used in the knowing commission of the offense, including but not

limited to a Ruger P345 .45 caliber semi-automatic pistol and .45 caliber ammunition.

       2.       If any of the property described above as being subject to forfeiture, as a result of

any act or omission of the defendant:

       (a)      cannot be located upon the exercise of due diligence;

       (b)      has been transferred or sold to, or deposited with, a third party;

       (c)      has been placed beyond the jurisdiction of the Court;

       (d)      has been substantially diminished in value; or

       (e)      has been commingled with other property that cannot be subdivided without

                difficulty;

the defendant shall forfeit to the United States any other property of the defendant, up to the value

of the property described above, pursuant to Title 21, United States Code, Section 853(p), as

incorporated by Title 28, United States Code, Section 2461(c).

                                               A TRUE BILL:


                                               FOREPERSON.


Attorney of the United States in
and for the District of Columbia



                                                  2
